It appears that the Shinshiu Kyokai Mission of Hawaii is a
local corporation founded for the purpose of promoting "religious
work and worship based upon teaching and doctrines of the
Shinshiu Sect of Buddhism," that a controversy developed as to
who were its proper officers and that, to settle the difficulty,
a quo warranto proceeding was instituted by six members against
three others. In that proceeding a master was appointed to
ascertain whether or not an election held upon July 28, 1934, was
regular and legal. Following his adverse report, the circuit
judge, in accordance with the expression in section 4262, R.L.
1935, "and shall direct the corporation to proceed to a new
appointment," and the interpretation placed upon that expression
by this court in Canairo v. Serrao, 11 Haw. 22, and in
Chinese Society v. Yee Yap, 24 Haw. 377, 404, 473, appointed
Ed Towse, respondent herein, as special commissioner "to call a
meeting at the Mission and elect a chief priest and a standing
committee of sixty (60) to serve until the next annual meeting of
the Mission." To prevent the
 *Page 912 
commissioner from carrying out the instructions given to him by
the circuit judge for whom he was acting, a bill for an
injunction against the commissioner was filed by six members of
the corporation not parties to the quo warranto proceeding. The
commissioner was temporarily enjoined. Identical demurrers to the
bill by the respondent Towse and by intervening respondents were
sustained upon the ground that the petitioners had "an adequate
remedy at law." The chief assignment of error now presented for
this court's consideration is that based upon the circuit judge's
final decree of dismissal of October 27, 1937, made pursuant to
his decision sustaining the demurrers.
  In limine the question arises as to whether or not one of the
petitioners for a writ of error, Masao Nakakuni, is entitled to
maintain the proceeding now before this court.
  Section 3563, concerning writs of error, provides, inter
alia: "But no order, judgment or sentence shall be reversed or
modified unless the court is of the opinion that error was
committed which injuriously affected the substantial rights of
the plaintiff in error."
  Paragraph X of the bill for an injunction contains, toward the
end of the paragraph, the following: "That none of the
petitioners except Masao Nakakuni are permitted to vote under the
rulings of either the Master or respondents."
  On the face of things, therefore, it appears that Masao
Nakakuni was not in a position to complain of the respondent
Towse and that his substantial rights were not injuriously
affected by the decree of dismissal of the circuit judge. He is
not entitled to press this proceeding.
  The demurrers to the bill were sustainable, not only for the
particular reason given by the circuit judge, that there was an
adequate remedy at law, but also upon other grounds of the
demurrers, the broad claims, (a) that the bill did not set forth
facts sufficient to entitle the petitioners
 *Page 913 
therein to the relief sought and, (b) that the petitioners
therein were not entitled to maintain the cause against the
defendant therein.
  The general grounds of the demurrers, although not in express
terms passed upon by the circuit judge, will here be considered
first.
  The allegation in paragraph XIX of the bill for an injunction
that the proceeding would "avoid a multiplicity of suits and a
circuity of action" and afforded "the only means by which
petitioners can prevent an irreparable injury," is a conclusion
not supported by specific allegations. "The allegations of
irreparable injury to the petitioner and impecuniosity of the
respondents, as shown in the recital hereinabove set forth, are
general allegations and are not only not supported by specific
averments but are in conflict with the facts disclosed by the
bill." Brown v. Kaahanui, 29 Haw. 804, 811.
  Even were the conclusion properly supported, it does not follow
that equity always will assume jurisdiction to avoid a so-called
multiplicity of suits at law.
  "Equity will not take jurisdiction on this ground [multiplicity
of suits] where there is no necessity for it, as where the legal
rules as to joinder of parties and joinder or consolidation of
actions permit adequate relief in a single action at law, or
where for any other reason there is no necessity for a
multiplicity of suits to obtain full relief at law, or where a
multiplicity of suits is not threatened, or where by taking
jurisdiction a multiplicity of suits would not be avoided." 21
C.J. 73.
  "The mere fact that there is a multitude of actions does not in
itself constitute multiplicity of actions in such sense that
equity will enjoin them." 32 C.J. 89.
  "Multiplicity is not synonymous with multitude, and there must
be some other ground of jurisdiction besides mere number. The
circumstances must be such that the
 *Page 914 
remedy at law will be regarded as inadequate." The People v.
Chiropractors' Ass'n., 302 Ill. 228, 231, 134 N.E. 4.
  "The single fact that a multiplicity of suits may be prevented
by this assumption of jurisdiction is not in all cases enough to
sustain it. It might be that the exercise of equitable
jurisdiction on this ground, while preventing a formal
multiplicity of suits, would nevertheless be attended with more
and deeper inconvenience to the defendants than would be
compensated for by the convenience of a single plaintiff, and
where the case is not covered by any controlling precedent the
inconvenience might constitute good ground for denying
jurisdiction." Hale v. Allinson, 188 U.S. 56, 77, 47 L.ed.
380, 392.
  "Also, although there is some authority to the contrary; in
order to make multiplicity of suits a ground for interposition of
a court of equity, more than one suit must have been commenced,
or at least about to be begun; and an injunction will not be
granted where no action has been brought." 32 C.J. 89.
  As subsequently explained in connection with the law in Hawaii,
whatever it may be elsewhere, as to quo warranto, a
multiplicity of suits to determine the status of the corporation
officers of the Shinshiu Kyokai Mission of Hawaii is something
extremely unlikely to occur and apparently is stated as impending
for no other reason than to invoke the interposition of a court
of equity. An election of officers once held under the
supervision of a court commissioner appointed for that purpose
in all probability would be conclusive.
  Further, as to the bill being lacking in equitable features, it
fails to show any effort upon the part of the petitioners to do
equity themselves by making their bill broad enough to include
all "necessary" parties, as that adjective is technically used in
equity pleading. They would have been doing equity themselves by
offering to act for all
 *Page 915 
others similarly situated, and, what certainly should have been
done, they should have made the corporation itself a party
respondent, it being an absolutely necessary party to any effort
to determine the equities sought to be enforced.
  While ordinarily a general demurrer for want of equity is
insufficient to raise the objection of nonjoinder, that is not so
where the bill shows "that the interests of the omitted party are
such as to be directly affected by the granting of the relief
sought, in which case he is a necessary or indispensable party,
for the omission of whom a general demurrer will lie." 21 C.J.
325.
  "Necessary or indispensable parties are those without whom the
court will not proceed to any decree, even as to the parties
before it. This class includes all persons who have an interest
in the controversy of such a nature that a final decree cannot be
made without either affecting their interests or leaving the
controversy in such a condition that its final termination may be
wholly inconsistent with equity and good conscience. Accordingly,
persons whose interests will necessarily be affected by any
decree that can be rendered are necessary and indispensable
parties, and the court will not proceed to a decree without them,
while parties whose interests will not be affected by the decree
sought, although they may have an interest in the subject matter,
are not ordinarily necessary parties, although they may sometimes
be proper parties under the general rule, in order to avoid a
multiplicity of suits." 21 C.J. 273. (Smythe v. Takara,
26 Haw. 69, 72; Brown v. Kaahanui, supra.)
  It has been said in the majority opinion that there is subject
to review in this proceeding upon writ of error "only those
grounds of demurrer passed upon by the court below" and that the
question of nonjoinder of necessary parties in the equity suit is
not before this court for determination. In my opinion, it is of
more importance to consider
 *Page 916 
what were the grounds of the demurrers than to consider the
reasoning of the circuit judge in sustaining the demurrers. In
Thayer v. Lidgate, 14 Haw. 544, a demurrer to a bill in
equity was based upon two grounds, one good and the other bad.
The circuit judge ignored the good ground and sustained the
demurrer and dismissed the bill upon the one which was bad. This
court affirmed the decree of the circuit judge based upon
erroneous reasoning for the reason that there was a good ground
of demurrer although the circuit judge had not heeded it.
  One ground of the demurrers is "that said Bill of Complaint
affirmatively shows that the Petitioners are not * * * entitled
to maintain the above entitled cause," and that is so. It is
almost unheard of, in equity practice, for members of a
corporation to ask to have the corporation's affairs investigated
and regulated by a court and yet not make the corporation itself
a party. The court of equity whose decree of dismissal is now
attacked might well have taken the stand that the petitioners
were not entitled to maintain the cause because of the bill's
fatal defect, instantly apparent, that a "necessary" and
indispensable party had been omitted. The defect was vital and
by this court should be so recognized.
  Moreover, it hardly conforms with equity practice to seek to
enjoin Towse, not as an individual but as an arm, so to speak, of
the circuit judge before whom the quo warranto proceeding was
and is pending. It was an effort, in effect, to have the equity
side of the circuit court place a restriction upon the law side
of the same court. That is something quite different from
enjoining the private parties in a law action and the propriety
of it is at least questionable.
  It is unnecessary here to go extensively into the question as
to invoking a court of equity to enforce a trust as to the
holding of corporation property for religious purposes.
 *Page 917 
It seems that the difficulties of the Shinshiu Kyokai Mission of
Hawaii are due entirely to conflicting claims to offices in that
corporation and that a final determination in the usual way, that
is, in quo warranto, of those claims will afford a remedy which
is plain and will be fully adequate and complete in the
settlement of those difficulties.
  The question of main importance here, apart from the nonjoinder
in the equity proceeding of a necessary party, is as to whether
or not, upon the face of the bill, there is a plain, adequate and
complete remedy at law for the petitioners.
  Quo warranto proceedings are sui generis. There is nothing
else quite like them. Originally at the old common law they were
prosecuted by the attorney general in the name of the sovereign
or State. It was the government which was primarily concerned.
The statute of Anne provided that in certain cases informations
might be filed upon the relation of any person interested, leave
of court to do so having been first obtained. The informations
were "in the nature of quo warranto." In theory, at least, it
was still the State which was chiefly concerned. (23 Am.  Eng.
Enc. L. [2d ed.] 615.) "The information, with the criminal
features thereof discarded, continues to be an available remedy
in a number of jurisdictions." 51 C.J. 310.
  There further developed, as in Hawaii, statutory proceedings,
still in the nature of the original quo warranto and termed
"quo warranto," wherein there came to be abandoned much, but
not all, of the basic idea that quo warranto is a proceeding
in behalf of the government. Under section 4259 it is still the
duty of the attorney general to invoke quo warranto in certain
cases.
  That quo warranto is not to be treated altogether as a merely
private proceeding was in effect announced by this court, in
1897, in Canairo v. Serrao, supra, where
 *Page 918 
the court gave special consideration to the words, "and shall
direct the corporation to proceed to a new appointment,"
appearing in what now is section 4262. (The corporation in that
case was not a party to the quo warranto proceedings.) It was
then held, notwithstanding the fact that the corporation itself
was not a party, that "the Circuit Judge had the power to order a
new election" (p. 29) and it is a fair inference from that
decision that an election once conducted under the auspices of a
court commissioner is conclusive upon the rights of every member
of the corporation.
  That case was followed in 1918 by Chinese Society v. Yee
Yap, supra, Chief Justice Coke writing the opinion of the court.
This court then said (p. 380): "It cannot be doubted that if the
judge in the present case possessed authority `to direct the
corporation to proceed to a new appointment' to fill the vacancy
existing in the board of trustees he likewise possessed the
authority to require an election to be held by the members of the
society for that purpose and generally to supervise and govern
that election."
  When this court then said that the lower court should have its
commissioner "supervise and govern that election," it meant, of
course, an effective election. It was not contemplated that the
lower court, through its commissioner, was to do a futile thing,
conduct an election which in a few days possibly would be upset
by other proceedings in quo warranto with different parties
litigating concerning the corporation officers. In other words,
it was practically held that once the lower court takes hold of a
quo warranto case involving positions in a corporation, it will
fully dispose of the matter however many or few the parties
complaining and defending.
  Whatever modifications have been made in quo warranto
 *Page 919 
proceedings, from the time of the old writ of right for the king
down to such modern practice as is provided in the statutes of
Hawaii, "the substance of the remedy remains the same" (51 C.J.
310), "a proceeding to determine the right to the use or exercise
of a franchise or office" (51 C.J. 309), with the government, at
least in Hawaii where special statutes have been definitely
interpreted by the supreme court of the Territory, still
interested in seeing that corporations may be made to function
through properly elected officers.
  "In the absence of statute creating concurrent remedies, quo
warranto is the exclusive remedy in cases where it is
appropriate. Thus the right to an office or franchise cannot be
collaterally attacked, but must be directly attacked, if at all,
by proceedings in quo warranto." 23 Am.  Eng. Enc. L. (2d ed.)
601.
  "Inasmuch as quo warranto or proceedings in the nature of quo
warranto, or, in some jurisdictions, mandamus, afford an adequate
and generally exclusive remedy in such cases, a court of equity
will not usually interfere to try the title to a public office,
or an office in a corporation, or to try the validity of a
corporate organization, or the validity of corporate acts." 21
C.J. 67.
  "Thus, subject to the foregoing limitations, quo warranto, or a
proceeding in the nature thereof, is the sole and exclusive
remedy and method by which the right and title to a public or
corporate office may be tried and determined. * * * In the
absence of a valid statute conferring equitable jurisdiction,
there is no concurrent remedy in equity when quo warranto is
available and affords an adequate remedy." 51 C.J. 313.
  It has been urged that the statutory provision that suits in
equity, including bills for injunction, shall not be sustained in
any case where there is a plain, adequate and
 *Page 920 
complete remedy at law does not exclude the circuit judges from
any part of the field of equitable remedies.
  In connection with the proposition that equity will not
entertain jurisdiction where there is an adequate remedy at law,
unless it is shown that there is some feature of the case
peculiarly within the province of a court of equity, or unless
special jurisdiction has been conferred by statute (21 C.J. 35),
there have developed two doctrines: "(1) That the rule is to be
taken in a generic sense, as indicating the origin of the
jurisdiction and defining generally its grounds and subjects; (2)
that it is a constant limit upon the exercise of jurisdiction in
the particular case. The former theory is generally adopted.
Where the latter or narrower theory prevails the courts in
adopting it have generally been influenced by statutes in terms
restricting equity powers to cases where there is no adequate
remedy at law." 21 C.J. 39.
  In Makainai v. Lalakea, 24 Haw. 268, 271, this court,
basing its opinion upon the local statutes, said: "The
jurisdiction in equity, which the several circuit judges are
authorized to exercise, is limited and set forth in our statutes
as shown by the following excerpts therefrom:
  `In addition to the jurisdiction in equity otherwise conferred,
the several circuit judges shall have original and exclusive
jurisdiction of every original process whether by bill, writ,
petition or otherwise, in which relief in equity is prayed for,
except when a different provision is made' (Sec. 2472 R.L. 1915).
  `The several circuit judges may hear and determine in equity,
all cases hereinafter mentioned, when the parties have no plain,
adequate and complete remedy at the common law, that is to say: *
* *
  `Suits between copartners, joint tenants and tenants in common,
and their legal representatives, with authority to appoint
receivers of rents and profits, and apportion
 *Page 921 
and distribute the same to the discharge of incumbrances and
liens on the estates or among the cotenants. * * * Suits upon
accounts when the nature of the account is such that it cannot be
conveniently and properly adjusted and settled in an action at
law. * * * Cases of fraud. * * * And shall have full equity
jurisdiction according to the usage and practice of courts of
equity in all other cases where there is not a plain, adequate
and complete remedy at law' (Sec. 2473 R.L. 1915).
  "The gist of these statutory provisions is that the several
circuit judges may exercise their equity jurisdiction when and
only when the party has no plain, adequate and complete remedy at
law, whether it be a case of fraud or otherwise."
  The circuit judge was correct in sustaining the demurrers upon
the ground that there was an adequate remedy at law. Also,
conformably with Thayer v. Lidgate, supra, this court may
well say that the sustaining of the demurrers was likewise
warrantable for a reason not mentioned by the circuit judge, but
properly presented at the time by the demurrers, that a bill of
complaint such as that before him was entitled to scant
consideration in a court of equity when the well-established
equitable rule as to necessary and indispensable parties had been
entirely ignored by those seeking equitable relief.
  The decree of dismissal should be affirmed.
 *Page 922